United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 21-7123                                                    September Term, 2022
                                                               FILED ON: NOVEMBER 7, 2022

J. H. C., BY HIS FATHER AND NEXT FRIEND: JOHN HARRISON CLARKE,
                       APPELLANT

v.

DISTRICT OF COLUMBIA, ET AL.,
                   APPELLEES


                           Appeal from the United States District Court
                                   for the District of Columbia
                                       (No. 1:20-cv-01761)



       Before: SRINIVASAN, Chief Judge, PILLARD, Circuit Judge, and SENTELLE, Senior Circuit
              Judge


                                         JUDGMENT

       This case was considered on the record from the United States District Court for the District
of Columbia and the briefs of the parties. The Court has accorded the issues full consideration and
has determined that they do not warrant a published opinion. See D.C. Cir. R. 36(d). For the
reasons set forth below, it is

         ORDERED AND ADJUDGED that the judgment of the district court dismissing the
complaint of Appellant for lack of jurisdiction be affirmed. As to Appellant’s First Amendment
retaliation claim against the individual defendants, we affirm on the separate ground that while
Appellant showed injury to support Article III standing, his claim plainly fails on the merits. See
Appellees’ Br. 33-41. Because this is de novo review of a decision on a motion to dismiss, we can
reach the same result on a different basis. Sec. & Exch. Comm’n v. Chenery Corp., 318 U.S. 80,
88 (1943) (“[I]n reviewing the decision of a lower court, it must be affirmed if the result is correct
although the lower court relied upon a wrong ground or gave a wrong reason.” (internal quotation
marks and citation omitted)).
No. 21-7123                                                   September Term, 2022
Page Two



        Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after the disposition of any
timely petition for rehearing or petition for rehearing en banc. See Fed R. App. P. 41(b); D.C. Cir.
R. 41.

                                              Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk